           Case 1:19-cv-12557-WGY Document 1 Filed 12/20/19 Page 1 of 13


                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,                No. _ Civ.

                         -against-                              COMPLAINT

SONGJIANG WANG(A/K/A SAM WANG),                                 JURY TRIAL DEMANDED

                                      Defendant.



       Plaintiff Securities and Exchange Commission("Commission")files this Complaint

against Defendant Songjiang Wang (a/k/a Sam Wang)("Wang")and alleges as follows:

                                           SUMMARY

               This case concerns insider trading by Wang, a former Director of Statistical

Programming at Merrimack Pharmaceuticals, Inc.("Merrimack"). Wang tipped his close friend

Schultz Chan ("Chan") with highly confidential information about the results of his employer's

clinical drug trials, and Chan used those tips to trade in Merrimack securities in advance of

Merrimack disclosing the drug trial results to the public. In addition to tipping material

nonpublic information, Wang also received and traded based on tips that he received from Chan,

who was then a Director of Biostatistics at Akebia Therapeutics, Inc.("Akebia"). Wang used

material nonpublic information that Chan provided about Akebia to generate over $108,000 in

illegal profits by trading ahead of Akebia's announcement of positive drug trial results in

September 2015(the "Akebia Announcement").~



`      On June 14, 2016, the Commission filed an enforcement action against Chan charging
him with insider trading in Akebia securities. SEC v. Chan, No. 1:16-cv-11106-ADB (D.
Mass.). That case is pending as ofthe filing ofthis Complaint.
            Case 1:19-cv-12557-WGY Document 1 Filed 12/20/19 Page 2 of 13


                                           VIOLATIONS

       2.      By virtue ofthe conduct alleged herein, Wang engaged in insider trading in

violation of Section 10(b) ofthe Securities Exchange Act of 1934(the "Exchange Act")[15

U.S.C. § 78j(b)] and Rule lOb-5 thereunder[17 C.F.R. § 240.1Ob-5].

       3.       Unless Wang is permanently restrained and enjoined, he will again engage in the

transactions, acts, practices, and courses of business set forth in this Complaint and in

transactions, acts, practices, and courses of business of similar type and object.

                NATURE OF THE PROCEEDINGS AND RELIEF SOUGHT

       4.      The Commission brings this action under the authority conferred upon it by

Section 21(d)ofthe Exchange Act[15 U.S.C. § 78u(d)]. The Commission seeks a final

judgment permanently enjoining Wang from engaging in the transactions, acts, practices, and

courses of business alleged in this Complaint. The Commission also seeks a final judgment(a)

requiring Wang to disgorge all ill-gotten gains from the unlawful insider trading activity as set

forth in this Complaint, together with prejudgment interest;(b)ordering Wang to pay civil

money penalties pursuant to Section 21A ofthe Exchange Act[15 U.S.C. § 78u-1]; and (c)

pursuant to Section 21(d)(2) ofthe Exchange Act[15 U.S.C. § 78u(d)(2)], barring Wang from

acting as an officer or director of any issuer that has a class of securities registered pursuant to

Section 12 ofthe Exchange Act[15 U.S.C. § 781]or that is required to file reports pursuant to

Section 15(d) ofthe Exchange Act[15 U.S.C. § 78o(d)].

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over this action pursuant to Sections 21(d), 21A, and

27 of the Exchange Act[15 U.S.C. §§ 78u(d), 78u-1, and 78aa].




                                                  2
            Case 1:19-cv-12557-WGY Document 1 Filed 12/20/19 Page 3 of 13


       6.         Venue lies in this District pursuant to Section 27 ofthe Exchange Act[15 U.S.C.

§ 78aa]. Certain ofthe acts, practices, transactions, and courses of business alleged in this

Complaint occurred within the District of Massachusetts. Among other things, venue lies in this

District because Wang resides within the District and executed his illegal insider trades from

within this District. Merrimack also employed Wang at its headquarters in Massachusetts.

                                           DEFENDANT

       7.         Wang, age 55, currently resides in Massachusetts. During the relevant time,

Wang was employed as a Director of Statistical Programing at Merrimack and had held other

positions in the pharmaceutical industry. On July 10, 2018, Wang was convicted of securities

fraud and conspiracy in a related criminal insider trading action. See United States v. Chan and

Wang, 1:16-cr-10268-IT(D. Mass.)(the "Criminal Case"). The securities fraud counts on which

Wang was convicted concerned his trading in Akebia securities based on Chan's tips and his

tipping of Chan to trade in Merrimack securities. Wang is currently in the process of appealing

his conviction.

                           RELEVANT INDIVIDUAL AND ENTITIES

       8.         Chan, age 55, is currently incarcerated. Chan joined Akebia as a Director of

Biostatistics in August 2015. At that time, Chan had almost twenty years of experience in the

biopharmaceutical industry. He holds a doctorate in statistics and a doctorate in mathematical

physics. On July 10, 2018, Chan was convicted of securities fraud and conspiracy in the

Criminal Case. The securities fraud counts on which Chan was convicted concerned insider

trading in Merrimack securities based on tips that he received from Wang and trading and

tipping Wang to trade Akebia securities based on information that Chan obtained through his

employment with Akebia. Chan is currently in the process of appealing his conviction.




                                                  3
            Case 1:19-cv-12557-WGY Document 1 Filed 12/20/19 Page 4 of 13


       9.       During the relevant time, Akebia was a Delaware corporation listed on the

NASDAQ stock maxket, with a principal place of business in Cambridge, Massachusetts.

        10.     During the relevant time, Merrimack was a Delaware corporation listed on the

NASDAQ stock market, with a principal place of business in Cambridge, Massachusetts.

                                RELEVANT TRADING TERMS

        1 1.    A stock option, commonly referred to as an "option," gives its purchaser or holder

the option to buy or sell shares of an underlying stock at a specified price (the "strike" price)

prior to the expiration date. Options are generally sold in "contracts," which give the option

holder the opportunity to buy or sell 100 shares of an underlying stock.

        12.     A "call" option gives the purchaser or holder of the option the right, but not the

obligation, to purchase a security at a specified strike price within a specific time period.

Generally, the buyer of a call option anticipates that the price ofthe underlying security will

increase above the strike price before the option's expiration date.

        13.     A "put" option gives the purchaser or holder ofthe option the right, but not the

obligation, to sell a security at a specified strike price within a specific time period. Generally,

the seller of a put option anticipates that the price ofthe underlying security will not decrease

below the strike price before the option's expiration date.

                                              FACTS

A.      Wand and Chan Were Close Personal Friends

        14.     At all relevant times, Wang and Chan were close friends who regularly talked by

phone, exchanged text messages, and saw each other in person. During the work week, they

often met for lunch, as they both worked in Cambridge, Massachusetts, within walking distance

ofeach other.
           Case 1:19-cv-12557-WGY Document 1 Filed 12/20/19 Page 5 of 13


        15.     During the course oftheir friendship, Wang provided sizable cash loans to Chan.

In or around March 2015, Chan repaid Wang some or all ofthose loans.

B.      Wang's Insider Trading in Merrimack Securities

        16.     At all relevant times, Merrimack was a biopharmaceutical company focused on

development of drug candidates for the treatment of various types of cancers. Before a

biopharmaceutical company like Merrimack can release a new drug, it must conduct clinical

trials to determine whether the drug is effective in providing treatment to patients and safe.

        17.     Beginning in December 2011, Wang worked as a Director of Statistical

Programming at Merrimack. In that role, Wang was responsible for, among other things,

evaluating the results of clinical trials by conducting statistical analyses.

        18.     As Merrimack's employee, Wang owed a duty oftrust or confidence to

Merrimack and its shareholders. Wang was also subject to Merrimack's insider trading policy,

which prohibited employees from trading the company's securities while in possession of

material nonpublic information and from disclosing material nonpublic information to others.

        19.     As a result of his position at Merrimack, Wang had access to a restricted database

that collected data about clinical trials being conducted as to the efficacy ofthe company's drug

candidates.

       20.      Notwithstanding his duty to Merrimack and its shareholders, Wang tipped Chan

with material nonpublic information about Merrimack's clinical trial results in advance ofthe

company announcing positive drug trial results on at least three separate occasions in late 2013

and early 2014. Chan used this information to trade in Merrimack securities for a profit.




                                                   5
           Case 1:19-cv-12557-WGY Document 1 Filed 12/20/19 Page 6 of 13


        21.     For example,in or about Apri12014, Wang tipped Chan about the positive drug

trial results for MM-398, one of Merrimack's drug candidates at that time, to trade in advance of

the company's positive announcement about MM-398's drug trial results on May 1, 2014.

        22.     Wang received access to confidential drug trial results for MM-398 on or about

the morning of Saturday, April 19, 2014.

        23.     At 9:30 a.m. on Monday, April 21, 2014, Chan placed an order to purchase

32,522 shares of Merrimack stock.

        24.     At 9:44 a.m. that morning, Merrimack's General Counsel sent Wang and other

employees who had received the drug trial results an email reminding them oftheir obligations

not to share the drug trial results.

       25.      On the afternoon ofthe following Friday, Apri125, 2014, Wang and Chan had

four telephone calls. Late the next morning, on Saturday, April 26, 2014, they had two phone

calls. Early that afternoon, Wang received a draft of a Merrimack press release discussing the

final drug trial results for MM-398. On the morning of Sunday, Apri127, 2014, Wang and Chan

had six phone calls.

        26.     At 11:51 a.m. on Monday, Apri128, 2014, Chan purchased 5,740 shares of

Merrimack stock.

        27.     Chan purchased Merrimack stock between Apri121 and 28,2014, while aware of,

and on the basis of, material nonpublic information about the MM-398 drug trial that he had

received from Wang.

       28.      Wang knew or was reckless in not knowing that the information he tipped to Chan

was material and nonpublic, and that, by tipping Chan, Wang was breaching his duties to

Merrimack and its shareholders.
          Case 1:19-cv-12557-WGY Document 1 Filed 12/20/19 Page 7 of 13


        29.    On May 1, 2014, prior to market open, Merrimack announced clinical study

results indicating that patients treated with MM-398 showed improved pancreatic cancer survival

rate as compared to the control protocol. That day, Merrimack shares closed at $6.99, which was

59 percent higher than the previous day's closing price.

        30.    As a result of Chan's purchase of Merrimack stock between Apri121 and April

28, 2014, he generated approximately $76,045 in profits as ofthe close of trading on May 1,

2014.

        31.    Wang also tipped Chan about positive announcements on November 26, 2013 and

December 13, 2013 regarding Merrimack's drug trial candidates. On November 26,2013,

Merrimack announced positive clinical study results for MM-121, a drug candidate for the

treatment of breast cancer. On December 13, 2013, Merrimack announced positive clinical study

results for MM-302, another drug candidate for the treatment of breast cancer.

        32.    Chan purchased shares of Merrimack stock based on tips from Wang in advance

ofboth ofthese announcements.

        33.    Wang disclosed confidential information about the MM-121 and MM-302 drug

trials to Chan in breach of Wang's duties to Merrimack and its shareholders.

        34.    In both those instances, Wang knew or was reckless in not knowing that the

information he tipped to Chan was material and nonpublic, and that, by tipping Chan, Wang was

breaching his duties to Merrimack and its shareholders.

        35.    In total, Chan's illegal trading in Merrimack securities based on Wang's tips

generated at least $245,203 in profits for Chan in 2013 and 2014.




                                                7
          Case 1:19-cv-12557-WGY Document 1 Filed 12/20/19 Page 8 of 13




C.     Wang's Insider Trading in Akebia Securities

       36.     At all relevant times, Akebia was a biopharmaceutical company that developed

treatments for patients with kidney disease. In or around 2015, one of Akebia's leading drug

candidates was Vadadustat, a potential treatment for anemia caused by chronic kidney disease.

       37.     On August 17, 2015, Chan joined Akebia as a Director of Biostatistics.

       38.      As an employee of Akebia, Chan owed a duty oftrust or confidence to Akebia

and its shareholders. Chan also owed Akebia a duty to keep confidential material nonpublic

information about Akebia's drug trials, as well as a duty to refrain from tipping this confidential

information to others. On August 9, 2015, Chan signed a document acknowledging these duties.

Chan also received a copy of Akebia's Insider Trading Policy, as well as an August 14, 2015

email from the company's General Counsel directing employees to not communicate publicly

about Akebia and to refrain from discussing the upcoming Akebia Announcement with anyone

outside of Akebia.

       39.     On or before August 19, 2015 and continuing through the week of August 24,

2015, Chan participated in several internal Akebia meetings and conversations in which he

gained access to material nonpublic information about positive drug trial results for Vadadustat,

which was Akebia's then-leading drug candidate.

       40.     In breach of his duties to Akebia and its shareholders, Chan intentionally or

recklessly tipped material nonpublic information about the Vadadustat drug trial results to Wang.

       41.     On Monday, August 24, 2015, Chan had at least five telephone calls with Wang,

including two calls ofover three minutes each. Chan also texted Wang that afternoon. Over the

next three days, Chan and Wang had at least ten phone calls and exchanged at least eleven text
          Case 1:19-cv-12557-WGY Document 1 Filed 12/20/19 Page 9 of 13


messages. On Friday, August 28, 2015, after receiving two calls from Chan earlier in the day,

Wang purchased 20 Akebia call options and 3,000 shares of Akebia stock. Later that day, after

receiving a text message from Chan, Wang also sold 20 Akebia put options.

       42.     Wang made additional purchases of Akebia stock the next week. On Monday,

August 31, 2015, Wang purchased an additional 12,475 Akebia shares. On September 1, 2015,

Wang purchased an additiona15,000 Akebia shares. On September 3, 2015, Chan and Wang

spoke by telephone and exchanged text messages. The next day, September 4, 2015, Wang

purchased an additiona12,965 Akebia shares.

       43.     Overall, between August 28 and September 4, 2015, Wang purchased 23,440

Akebia shares and 20 Akebia call options and sold 20 Akebia put options.

       44.     Wang made his purchases and sales of Akebia securities between August 28 and

September 4,2015, while aware of, and on the basis of, material nonpublic information about the

Vadadustat drug trial results that he had received from Chan.

       45.     Chan knew or was reckless in not knowing that the information he tipped to Wang

was material and nonpublic, and that, by tipping Wang, Chan was breaching his duties to Akebia

and its shareholders.

       46.     Wang made his trades in Akebia securities between August 28 and September 4,

2015, alleged above, based on Chan's tips even though Wang knew or was reckless in not

knowing that the information he had received from Chan was material and nonpublic, and even

though Wang knew,should have known, was reckless in not knowing, or consciously avoided

knowing that Chan's disclosure ofthe information to him was improper and violated Chan's

duties to Akebia and its shareholders.




                                               E
          Case 1:19-cv-12557-WGY Document 1 Filed 12/20/19 Page 10 of 13


        47.    After the market close on September 8, 2015, Akebia announced positive drug

trial results, stating that Vadadustat "demonstrated a favorable safety profile with no drug-related

serious adverse events and no deaths." On September 9, 2015, the day after the Akebia

Announcement, Akebia's stock closed at $11.36, which represented an increase of approximately

45 percent over the pre-Akebia Announcement closing price.

        48.    As a result ofthe post-Akebia Announcement increase in Akebia's stock price,

the value of Wang's Akebia shares and call options increased by approximately $105,811, and

Wang also realized a profit of approximately $2,200 on his pre-Akebia Announcement sale of

Akebia put options, when those options expired worthless.

D.      Wand's Conviction for Insider Trading in Akebia and Merrimack Securities

        49.    In February 2017, Wang was arrested by the FBI and charged with insider trading

in Akebia and Merrimack securities and conspiracy to commit securities fraud. Chan was

arrested by the FBI several months earlier, in June 2016, and also charged with insider trading in

Akebia and Merrimack securities and conspiracy to commit securities fraud.

        50.    On July 10, 2018, Wang and Chan were convicted of all charges in the Criminal

Case.

        51.    Wang's securities fraud conviction in the Criminal Case reflected his trading in

Akebia securities based on Chan's tips in advance ofthe Akebia Announcement and his tipping

of Chan to trade in Merrimack securities.

E.      Tolling of the Statute of Limitations

        52.    Wang entered into agreements with the Commission staff that suspended the

running of any statute of limitations regarding the conduct or claims alleged in this Complaint

from March 4, 2019 through March 5, 2020. In this action, the Commission does not seek




                                                 10
          Case 1:19-cv-12557-WGY Document 1 Filed 12/20/19 Page 11 of 13


monetary relief with respect to ill-gotten gains that may have been generated before March 4,

2014.


                                      CLAIM FOR RELIEF

         Violations of Section 10(b) of the Exchange Act and Rule lOb-5 Thereunder

        53.    Paragraphs 1 through 52 are incorporated by reference as if fully set forth herein.

        54.    By virtue ofthe foregoing, Wang,in connection with the purchase or sale of

securities, by the use of any means or instrumentality ofinterstate commerce or ofthe mails, or

of any facility of any national securities exchange, directly or indirectly, with scienter:(a)

employed devices, schemes or artifices to defraud;(b)made untrue statements of material fact or

omitted to state material facts necessary in order to make the statements made,in the light ofthe

circumstances under which they were made, not misleading; or(c) engaged in acts, practices or

courses of business which operated or would have operated as a fraud or deceit upon persons.

        55.    By reason ofthe conduct described in this Complaint, Wang directly or indirectly

violated and, unless restrained and enjoined will again violate, Section 10(b) ofthe Exchange

Act [15 U.S.C. § 78j(b)] and Rule lOb-5 thereunder [17 C.F.R. § 240.1Ob-5].

                                     PRAYER FOR RELIEF

        WHEREFORE,the Commission respectfully requests that this Court enter a Final

Judgment:

                                                 I.

        Permanently restraining and enjoining Wang and his respective agents, servants,

employees and attorneys and all persons in active concert or participation with them who receive

actual notice ofthe injunction by personal service or otherwise from violating Section 10(b) of

the Exchange Act[15 U.S.C. § 78j(b)] and Rule lOb-5 thereunder [17 C.F.R. § 240.1Ob-5];



                                                 11
          Case 1:19-cv-12557-WGY Document 1 Filed 12/20/19 Page 12 of 13


                                                 II.

        Directing Wang to disgorge, with prejud~nnent interest, all ill-gotten gains from the

conduct alleged in this Complaint pursuant to Section 21(d)(5) ofthe Exchange Act[15 U.S.C. §

78u(d)(5)];

                                                 III.

       Directing Wang to pay a civil monetary penalty pursuant to Section 21 A of the Exchange

Act [15 U.S.C. § 78u-1];

                                                 IV.

       Barring Wang, pursuant to Section 21(d)ofthe Exchange Act[15 U.S.C. § 78u(d)(2)],

from acting as an officer or director of any issuer that has a class of securities registered pursuant

to Section 12 ofthe Exchange Act[15 U.S.C. § 781]or that is required to file reports pursuant to

Section 15(d) ofthe Exchange Act[15 U.S.C. §78o(d)]; and

                                                  V.

       Granting such other and further relief as this Court may deem just and proper.


Dated: Boston, Massachusetts
       December 20, 2019

                                                 n                       ~


                                              David Oliwenstein(NY Bar # 46 6)
                                              Joseph G. Sansone
                                              Simona Suh
                                              SECURITIES AND EXCHANGE COMMISSION
                                              New York Regional Office
                                              Brookfield Place
                                              200 Vesey Street, Suite 400
                                              New York, New York 10281
                                             (212)336-1100(telephone)

                                               Martin F. Healey(BBO #227550)
                                               Regional Trial Counsel



                                                 12
Case 1:19-cv-12557-WGY Document 1 Filed 12/20/19 Page 13 of 13


                           SECURITIES AND EXCHANGE COMMISSION
                           Boston Regional Office
                           33 Arch Street, 23rd Floor
                           Boston, MA 02110-1424
                          (617)573-8952(telephone)




                             13
